     Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 1 of 42



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
BIO-RAD LABORATORIES, INC. and     )
PRESIDENT AND FELLOWS              )
OF HARVARD COLLEGE,                )
                                   )
                    Plaintiffs,    )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 19-CV-12533-WGY
10X GENOMICS, INC.                 )
                                   )
                    Defendant,     )
                                   )
BIO-RAD LABORATORIES, INC.,        )
THE UNIVERSITY OF CHICAGO,         )
LAWRENCE LIVERMORE NATIONAL        )
SECURITY, LLC, and PRESIDENT AND   )
FELLOWS OF HARVARD COLLEGE,        )
                                   )
                    Plaintiffs,    )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 19-CV-11587-WGY
STILLA TECHNOLOGIES, INC., and     )
STILLA TECHNOLOGIES                )
                                   )
                    Defendants.    )
                                   )
___________________________________)


YOUNG, D.J.                                       October 23, 2020

                        MEMORANDUM AND ORDER

I.   INTRODUCTION


     This memorandum addresses the construction of claims from

two related patent cases, both brought by Bio-Rad Laboratories,

Inc. (“Bio-Rad”).   Bio-Rad has accused two of its rivals in the
       Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 2 of 42



field of life science research tools, 10X Genomics, Inc.

(“10X”), and Stilla Technologies, Inc. (“Stilla”), of patent

infringement.     See generally Compl., Bio-Rad v. 10X, 19-cv-12533

(the “10X Case”), ECF No. 1; Compl., Bio-Rad v. Stilla, 19-cv-

11587 (the “Stilla Case”), ECF No. 1.         In turn, 10X has asserted

patent counterclaims against Bio-Rad.

       At the current stage of these multi-faceted matters the

parties have sought claim construction for certain disputed

terms in six of the patents at issue.         In the 10X Case, these

are U.S. Patent Nos. 8,871,444 (the “’444 patent”), 9,919,277

(the “’277 patent”), and 9,029,085 (the “’085 patent”).           See

Joint Claim Construct (“10X Joint Claim Construct”), 10X Case,

ECF No. 82.    In the Stilla Case, these disputed terms draw from

U.S. Patent Nos. 9,968,933 (the “’933 patent”), RE 41,780 (the

“’780 patent”), and 9,127,310 (the “’310 patent”).           See Joint

Claim Construct, Stilla Case (“Joint Claim Construct”), ECF No.

90; Amend Claim Construct, Stilla Case (“Amend Claim

Construct”), ECF No. 120.

       This Court held a Markman Hearing on September 10, 2020.

See generally Markman v. Westview Instruments, Inc., 52 F.3d 967

(Fed. Cir. 1995) (en banc), aff'd, 517 U.S. 370 (1996); Tr.

Markman Hearing Sep. 10, 2020 (“Markman Tr.”), 10X Case, ECF No.

169.   The three parties collectively agreed to present nine

terms to this Court for construction at that hearing.           See Joint

                                    [2]
     Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 3 of 42



Statement Markman Hearing (“Markman Statement”), 10X Case, ECF

No. 153.   At the hearing, this Court gave four of the disputed

terms their plain and ordinary meaning and the parties agreed on

the Court’s proposed language for a fifth term.        Markman Tr.

35:7-19; 36:14-2; 42:24-43:6; 48:11-15.       The Court construed one

of the remaining terms and took three under advisement.         Markman

Tr. 18:14-22; 27:22-23; 34:8-20; 42:22-23.       It now rules on two

of the terms taken under advisement, and reserves judgment on

the other until the point in the litigation where construction

is necessary.   See infra II.C-F.     This memorandum and order

summarizes the eight rulings, explains the Court’s reasoning in

the three terms it construes, and explains why it chooses to

withhold judgment on the ninth term.

    A.     Factual Background

    Bio-Rad, 10X, and Stilla are all competitors in

manufacturing life science tools that perform digital polymerase

chain reaction (“digital PCR” or “DPCR”).       See Stilla Case, Am.

Compl. ¶¶ 23-26 (“Stilla Compl.”), ECF No. 25; 10X Case, Compl.

¶¶ 14-27 (“10X Compl.”), ECF No. 1.      Polymerase chain reaction

(“PCR”) is a process for replicating and analyzing DNA samples.

“Digital” PCR refers to the use of some kind of partition to

examine individual molecular samples, instead of examining a

composite of samples en-masse.     10X Compl. ¶ 15.

    Bio-Rad is an industry leader in “Droplet Digital”

                                  [3]
      Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 4 of 42



technology, which partitions biological samples by using

chemical reactions to place them in individual microdroplets.

Id.   One of the techniques this technology enables is the use of

droplets to conduct PCR, which is called “droplet digital PCR”

or “DDPCR,” while another use is to prepare samples for “Next

Generation Sequencing” (“NGS”).       Id. ¶ 16.   10X competes in the

DDPCR and NGS markets through its “Next GEM” line of products,

which utilizes its Chromium droplet-based emulsion system.              Id.

¶¶ 23-26.    Stilla competes in the DPCR market with its “Naica

System,” which uses crystals as digital partitions.          Stilla

Compl. ¶¶ 24-26.

      B.    Procedural History and Relevant Patents

            1.   Bio-Rad v. 10X

      On December 12, 2019 Bio-Rad sued 10X claiming willful

infringement, literally or under the doctrine of equivalents, of

three patents: claims 1-2, 4, and 8 of the ’444 patent; claims

1-6, 8-9, 11, and 13-14 of the ’277 patent; and claims 1, 4-15

and 18-26 of Patent No. 10,190,115 (the “’115 patent”).          10X

Compl. ¶¶ 32, 49, 64.     This Court has already denied 10X’s

motion to dismiss these claims.       See Bio-Rad Labs., Inc. v. 10X

Genomics, Inc., Civ. A. No. 19-12533, 2020 U.S. Dist. LEXIS

76156, at *3 (D. Mass. April 30, 2020).        In doing so, however,

this Court transferred the ’115 Patent to the Northern District

of California where its parent patent is currently under

                                   [4]
     Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 5 of 42



consideration.   Id. at *30.    10X also filed counterclaims for

patent infringement, antitrust violation, and declaratory

judgment of non-infringement, amending these counterclaims

twice.   See Answer Countercl., ECF No. 32; Am. Part. Answer

Amend. Counterclaim, ECF No. 53; Answer Am. Countercl. (“10X

Countercl.”), ECF No. 113.     In the patent infringement portion

of its counterclaims, 10X accused Bio-Rad of infringing claims

1, 3-9, 11, 18, and 19 of the ’085 patent, and claims 7, 9, 10,

13-16 of Patent No. 9,850,526.     See Id. ¶¶ 268, 274.

    The parties dispute a total of four terms, all of which

were considered at the Markman Hearing.       See 10X Joint Claim

Construct; Markman Statement 2.      Both parties have submitted

claim construction briefs and supporting documentation, and 10X

has submitted an expert’s report by Richard B. Fair, PhD.          See

10X Prelim. Claim Construct Brief (“10X Brief”), ECF No. 122;

Decl. Jennifer K. Robinson Supp. 10X Open Claim Construct Brief

(“Robinson Decl.”), ECF No. 123; Decl. Richard B. Fair Supp. 10X

Open Claim Construct Brief, ECF No. 124; 10X Reply Bio-Rad

Prelim. Claim Construct Brief (“10X Reply”), ECF No. 149; Bio-

Rad Prelim. Claim Construct Brief (“Bio-Rad Brief”), ECF No.

125; Decl. Justin L. Constant Bio-Rad Prelim. Claim Construct

Brief (“Constant 10X Decl.”), ECF No. 126; Bio-Rad Reply 10X

Claim Construct. Brief (“Bio-Rad 10X Reply”); Decl. Justin L.



                                  [5]
     Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 6 of 42



Constant Supp. Bio-Rad Resp. Claim Construct Brief (“Second

Constant 10X Decl.”), ECF No. 150.

    The two patents Bio-Rad alleges 10X to have infringed, the

related ’444 and ’277 patents, are both entitled “In Vitro

Evolution in Microfluidic Systems” and deal with a method for

isolating target genetic elements by sorting compartmentalized

microcapsules.   See Robinson Decl., Ex. A, United States Patent

8,871,444 B2, ECF No. 123-1; Robinson Decl., Ex. B., United

States Patent No. 9,919,277 B2, ECF No. 123-2.        Bio-Rad

maintains an exclusive license to the ’444 and ’277 Patents from

United Kingdom Research and Innovation (“UKRI”) and Harvard

University.   Bio-Rad 10X Compl. ¶¶ 31, 48.      The subject of 10X’s

counterclaims against Bio-Rad, the ’085 patent, is entitled

“Assays and other Reactions Involving Droplets.”        Robinson

Decl., Ex. C., United States Patent No. 9,029,085

10XMA00000257, ECF No. 123-3.     Its subject matter, according to

its abstract, relates to droplets or emulsions that may be used

in assays or to form a gel, id., and 10X has an exclusive

license to the patent from Harvard University.        10X Countercl.

¶¶ 251-52.    Harvard is Bio-Rad’s co-plaintiff for the underlying

claims but 10X’s co-plaintiff for the counterclaims.         ECF Nos.




                                  [6]
       Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 7 of 42



112, 115.

            2.    Bio-Rad v. Stilla

       On July 22, 2019 Bio-Rad sued Stilla for patent

infringement.     See Stilla Case, Compl., ECF No. 1.        This

complaint (as amended) alleges infringement, literally or under

the doctrine of equivalents, of claims 1-20 of the ’933 patent;

claims 1-3 of the ’780 patent; claims 1-5, 8, and 9 of the ’444

Patent; and claims 1-6, 8-11,       15 of the ’310 patent.      Stilla

Compl.    ¶¶ 28- 31.    Stilla then filed an answer and

counterclaims asking for a judgment of non-infringement and

invalidity.      See Stilla Answer Am. Compl. Countercl. Bio-Rad,

ECF No. 39.

       The parties dispute a total of ten terms in the ’310, ’780,

and ’933 patents, five of which this Court considered.              See

Joint Claim Construct; Amend Claim Construct; Markman Statement

3-4.    Both parties have submitted briefs for claim construction

along with supporting documentation, and Stilla has submitted

analysis from expert Luc Bousse, PhD.         See Bio-Rad Prelim. Claim

Construct Brief, ECF No. 108; Decl. Justin L. Constant Bio-Rad

Prelim Claim Construct Brief (“Constant Stilla Decl.”), ECF No.

109; Bio-Rad Reply Stilla Prelim. Claim Construct Brief (“Bio-

Rad Stilla Reply”), ECF No. 135; Decl. Justin L. Constant Bio-

Rad Reply Stilla Prelim Claim Construct Brief (“Second Constant

Stilla Decl.”), ECF No. 136; Stilla Prelim Claim Construct Brief

                                    [7]
     Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 8 of 42



(“Stilla Brief”), ECF No. 110; Decl. Luc Bousse Stilla Prelim.

Claim Construct Brief (“Bousse Decl.”), ECF No. 111; Stilla

Reply Bio-Rad Prelim. Claim Construct Brief (“Stilla Reply”),

ECF No. 134.

    Bio-Rad is the owner or licensor of the three patents at

issue in the Stilla Case.     It owns the ’310 Patent, entitled

“Digital Analyte Analysis,” which the abstract describes as an

invention related to droplet digital PCR and methods for

analyzing nucleic acids.    Constant Stilla Decl., Ex. A, United

States Patent 9,127,310, ECF No. 109-1.       It licenses the ’933

patent from the University of Chicago and the ’780 patent from

Lawrence Livermore National Security, LLC .       Am. Stilla Compl.

¶¶ 34-35, 49-50.   The ’780 patent, entitled “Chemical

Amplification based on Fluid Partitioning in an Immiscible

Liquid,” constitutes a system for amplifying nucleic acid in a

sample by partitioning the sample and performing PCR, or for

performing analysis on a partitioned sample.        Justin Stilla

Decl., Ex. B., United States Reissued Patent 41,780 , ECF No.

109-2.   The ’933 Patent, entitled “Device and Method for

Pressure-driven Plug Transport and Reaction,” provides

microfabricated substrates and methods of conducting reactions

in those substrates using plugs transported in the flow of

carrier-fluid.   Constant Stilla Decl., Ex. G, United States



                                  [8]
        Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 9 of 42



Patent 9,968,933, ECF No. 109-7.

II.   ANALYSIS

      A.     Legal Framework

      Claim construction is the first step in the process of

judging whether patent infringement has occurred.           Cybor Corp.

v. FAS Techs., Inc., 138 F.3d 1448, 1454 (Fed. Cir. 1998).                The

judge of the case construes claims as matter of law.            Markman,

52 F.3d at 979.      The Federal Circuit has provided the general

framework for conducting claim construction in Phillips v. AWH

Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc), cert. denied,

546 U.S. 1170 (Feb. 21, 2006).

      The claim terms of a patent are “generally given their

ordinary and customary meaning.”         Id. at 1312 (quoting Vitronics

Corp. v. Conceptronic, 90 F.3d 1576, 1582 (Fed. Cir. 1996)); see

also Omega Eng'g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323

(Fed. Cir. 2003) (quoting CCS Fitness, Inc. v. Brunswick Corp.,

288 F.3d 1359, 1366 (Fed. Cir. 2002)) (“We indulge a ‘heavy

presumption’ that claim terms carry their full ordinary and

customary meaning.).       The ordinary and customary meaning of a

word is the meaning as understood by a person of ordinary skill

in the art at the time of the invention.          Phillips, 415 F.3d at

1313.     The claim language itself, including the context of the

surrounding words and the language of surrounding claim terms,

is highly relevant to this construction.          Id. at 1314 (citing

                                     [9]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 10 of 42



Vitronics, 90 F.3d at 1582).     For example, the presence of a

dependent claim that adds a limitation creates the presumption

that the limitation is not present in the independent claim.

Id. at 1314-15 (citing Liebel-Flarsheim Co. v. Medrad, Inc., 358

F.3d 898, 910 (Fed. Cir. 2004)).

    Claim language is one source of intrinsic evidence; the

other two are the specification and prosecution history.         Teva

Pharms. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).

The person of ordinary skill in the art is assumed to read a

claim term in the context of the entire patent, including the

specification.   Phillips, 415 F.3d at 1313 (citing Multiform

Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473, 1477 (Fed. Cir.

1998)).   “[T]he specification ‘is always highly relevant to the

claim construction analysis. Usually, it is dispositive; it is

the single best guide to the meaning of a disputed term.’”         Id.

at 1315 (quoting Vitrionics, 90 F.3d at 1582).       Where the

specification itself gives to the claim term a specific

definition, “the inventor’s lexicography governs.”        Id. at 1316

(citing CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359,

1366 (Fed. Cir. 2002)).    Where the specification reveals an

intentional disclaimer of the claim’s scope, that disclaimer is

also dispositive.   Id. (citing SciMed Life Sys., Inc. v.

Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1343-44 (Fed.

Cir. 2001).

                                 [10]
      Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 11 of 42



      The third source of intrinsic evidence is the prosecution

history, when in evidence.      Id. at 1317 (citing Markman, 52 F.3d

at 980; Graham v. John Deere Co., 383 U.S. 1, 33 (1966)).              This

prosecution history includes both the record of the proceedings

before the patent office and the prior art cited in that record.

Id.   Since the prosecution history represents an ongoing

negotiation with the patent office it is often less clear than

the specification, but it can indicate the inventor’s conception

of their own invention.      Id.   The prosecution history may also

indicate where the inventor disavowed the scope of a claim in

order to overcome an objection from the patent office.           Id.

(citing Vitronics, 90 F.3d at 1582-83); see also Chimie v. PPG

Indus., Inc., 402 F.3d 1371, 1384 (Fed. Cir. 2005) (“The purpose

of consulting the prosecution history in construing a claim is

to exclude any interpretation that was disclaimed during

prosecution.”) (internal quotations omitted).

      Courts must be wary to avoid divining disclaimers out of

ambiguity.    “Disavowal is an ‘exacting’ standard under which it

must be established that the patentee ‘demonstrate[d] an intent

to deviate from the ordinary and accustomed meaning of a claim

term’ through ‘expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.’”          Intellectual

Ventures I LLC v. T-Mobile USA, Inc., 902 F.3d 1372, 1378-79

(Fed. Cir. 2018) (quoting Epistar Corp. v. International Trade

                                   [11]
       Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 12 of 42



Comm'n, 566 F.3d 1321, 1334 (Fed. Cir. 2009)).          Furthermore,

absent either a clear disavowal or an explicit definition

provided by the inventor, the embodiment of a patent described

in the specification need not be construed to be its sole

embodiment.       Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898,

906 (Fed. Cir. 2004) (citing Teleflex, Inc. v. Ficosa N. Am.

Corp., 299 F.3d 1313, 1327 (Fed. Cir. 2002)).

       “In some cases . . . the district court will need to look

beyond the patent's intrinsic evidence . . . to consult

extrinsic evidence in order to understand, for example, the

background science or the meaning of a term in the relevant art

during the relevant time period.”          Teva Pharms., 135 S. Ct. at

841.    Extrinsic evidence is subordinate to intrinsic evidence.

Phillips, 415 F.3d at 1317 (“[W]hile extrinsic evidence can shed

useful light on the relevant art, we have explained that it is

less significant than the intrinsic record in determining the

legally operative meaning of claim language.”) (internal

quotation marks omitted)).

       B.    The Court’s Claim Constructions

       This Court begins its discussion of the claim construction

by summarizing the nine terms submitted for consideration at the

September 10, 2020 Markman hearing.          Markman Statement 2.

             1.    ’444 and ’277 Patents: Ordering of Method Steps

       The first dispute in the 10X case concerns the ordering of

                                    [12]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 13 of 42



four method steps in the independent claim 1 of the ’477 and

’277 patents.    Bio-Rad’s proposed construction for both patents

is “plain and ordinary meaning.”     10X Joint Claim Construct 3.

10X proposes: “The claimed method steps must be performed in the

listed order.”   Id.

    At the Markman hearing, this Court adopted the following

construction: “The claimed method steps must be initiated in the

listed order.”   Markman Tr. 18:21-22.

          2.     ’444 and ’277 Patents: “Label” and “Tag”

    The second dispute in the 10X case concerned the meaning of

the words “labeled” and “tag” in claim 4 of the ’444 patent and

claims 5 and 9 of the ’277 patent.      10X Joint Claim Construct 4.

10X proposed that these words be interpreted to require a

binding compound that induces a change in optical properties,

while Bio-Rad requested the plain and ordinary meaning.         Id.

    This Court ruled at the Markman hearing that the plain and

ordinary meaning would hold.     Markman Tr. 35:2-6.

          3.     ’277 Patent: Polymerase Chain Reaction

    The third dispute is over whether the term “primers for a

polymerase chain reaction” in claim 3 of the ’277 Patent

required definition.    10X Joint Claim Construct 4.      10X proposed

a detailed technical definition, while Bio-Rad requested the

plain and ordinary meaning.    Id.

    At the Markman hearing this Court took the matter under

                                 [13]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 14 of 42



advisement.     Hearing Tr. 27:22-23.    It now withholds judgment on

construction of the claim.     This term is sufficiently technical

as to require construction, but this Court will be better able

to construe it in accordance with the requirements of the case

after some opportunity to explore the actual controversy.

           4.    ’085 Patent: “Plurality of Species”

    The final contested term in the 10X case is the phrase

“plurality of species” in claims, 1, 3, 11, and 18 of the ’085

patent.    10X Joint Claim Construct 5.     Bio-Rad argued the

plurality of species required a “common genus,” while 10X

defined “species” as “any substance that can be differentiated

from the droplet fluid” and “plurality” as taking its plain and

ordinary meaning.     Id.

    This Court took the matter under advisement at the Markman

hearing.   Hearing Tr. 34:8-20.    It now adopts the definitions

proposed by 10X, which does not require a common genus.          See

Joint Claim Construct 5.

           5.    ’310 Patent: Nucleic Acid Molecule

    The first dispute in the Stilla case concerns claims 1 and

15 of the ’310 patent.      Both claims concern a process with a

plurality of droplets that contain, or have inserted into them,

a nucleic acid molecule.     Stilla Am. Claim Construct. 3.      Bio-

Rad requests the plain and ordinary meaning of these terms,

while Stilla argues the nucleic acid molecule must consist of

                                  [14]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 15 of 42



“no more than a single nucleic acid template molecule.”         Id.

    This Court ruled at the Markman hearing that the plain and

ordinary meaning would hold.     Markman Tr. 35:2-6.     With respect

to Stilla’s contention that the patentee has disclaimed the

patent’s scope, this Court remains open to further argument on

the subject at the point in these proceedings when it considers

the application of the patents to the parties’ claims.         Id. at

46:7-48:17; cf. Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki

Co., 535 U.S. 722, 737-38 (2002) (discussing the need to

carefully examine the scope of disclaimers made during the

prosecution history when applying the doctrine of equivalents).

          6.   ’310 Patent: A Plurality of Different Primer
               Types

    The second disputed term in the Stilla case derives from

claims 1, 15, and 27 of the ’310 patent.      Bio-Rad requests that

the contested phrase –- “a plurality of different primer types”

-– take its plain and ordinary meaning, while Stilla proposed

the following: “more than one set of different primer pairs,

each pair . . .”   Stilla Am. Claim Construct. 3.

    Happily, at the Markman hearing the two parties agreed to

the following construction: “more than one set of different

primers or primer pairs, each set . . .”      Markman Tr. 36:14-23.

          7.   ’780 Patent: Injection Orifice

    The next disputed term is the phrase “injection orifice”



                                 [15]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 16 of 42



from claims 1-3 and 10 of the ’780 patent.       Bio-Rad requested

the plain and ordinary meaning, while Stilla asked this Court to

construe the term to mean “small orifice or microjet through

which PCR mix (sample and reagent) is forced.”       Stilla Am. Claim

Construct 3.

    This Court, at the Markman hearing, adopted the plain and

ordinary meaning.   Markman Tr. 42:24-43:6.

            8.   ’933 Patent: Forming a Plurality of Droplets

    The fourth disputed term in the Stilla case is from claim 1

of the ’933 patent and concerns the language “forming a

plurality of droplets of the aqueous fluid in the immiscible

carrier fluid.”     Stilla Am. Claim Construct 5.      Bio-Rad

requested the plain and ordinary meaning, while Stilla proposed:

“forming a plurality of volumes of aqueous fluid by introducing

a stream of the aqueous fluid into an intersecting flow of an

immiscible carrier fluid.”    Id.

    At the Markman hearing this Court proposed the following

language: “forming a plurality of droplets of the aqueous fluid

by introducing a stream of the aqueous fluid into a flow of an

immiscible carrier fluid.”    Markman Tr. 37:8-16.      After Bio-Rad

objected, this Court took the matter under advisement.           Id. at

42:22-23.   It now adopts the language it proposed at the Markman

hearing.




                                 [16]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 17 of 42



           9.    ’933 Patent: Outlet

    The fifth and final disputed term in the Stilla case is the

word “outlet” in claims 1 and 7 of the ’933 patent.         Stilla Am.

Claim Construct 5.     Bio-Rad requests the plain and ordinary

meaning; Stilla’s construction is: “a junction of a microchannel

containing aqueous fluid and a microchannel containing carrier

fluid.”   Id.

    The Court adopted the plain and ordinary meaning at the

Markman hearing.     Markman Tr. 42:24-43:6.

           10.   Summary

    For each of the four claims terms given their plain and

ordinary meaning, this Court has determined that nothing in the

intrinsic evidence overcomes the presumption that the customary

meaning, as understood by a person skilled in the arts, applies.

Vitrionics, 90 F.3d at 1582.     The Court’s determinations in the

three claim terms it took under advisement, as well as its

construction of claim 1 of the ’444 and ’277 patents, demand

further explanation.

    C.     ’444 and ’277 Patents: Ordering of Method Steps

    The first claim of the ’444 patent is:

    1. A method for detecting a product of an enzymatic
    reaction, comprising the steps of:

    providing a droplet generator to produce, under
    microfluidic control, a plurality of aqueous
    microcapsules surrounded by an immiscible continuous
    phase that comprises a fluorinated oil that comprises
    a fluorinated polymer surfactant, each of the
                                 [17]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 18 of 42



    plurality of microcapsules comprising an enzyme, a
    genetic element, and reagents for the enzymatic
    reaction;

    pooling the microcapsules into one or more common
    compartments such that a portion of the plurality of
    microcapsules contact each other but do not fuse with
    each other due to the presence of the surfactant;

    conducting the enzymatic reaction on the genetic
    element of at least one of the plurality of
    microcapsules within the one or more common
    compartments; and

    detecting the product of the enzymatic reaction.

’444 patent, claim 1.    The ’277 patent is identical, except that

it removes the final line “detecting the product of the

enzymatic reaction.”    See ’277 patent, claim 1.

    10X argues that the claimed method steps must be performed

in the listed order.    10X Joint Claim Construct 3.      This Court’s

construction requires that the claimed method steps be initiated

in the listed order.    Marksman Tr. 9:9-16.     The purpose behind

this construction is to allow the claim’s scope to encompass the

simultaneous performance of steps.

    As a general rule, “[u]nless the steps of a method [claim]

actually recite an order, the steps are not ordinarily construed

to require one.”   Mformation Techs., Inc. v. Research In Motion

Ltd., 764 F.3d 1392, 1398 (Fed. Cir. 2014) (quoting Interactive

Gift Express, Inc. v. Compuserve Inc., 256 F.3d 1323, 1342 (Fed.

Cir. 2001).   Yet a specific order is appropriate where “‘the

claim language, as a matter of logic or grammar, requires that

                                 [18]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 19 of 42



the steps be performed in the order written, or the

specification directly or implicitly requires’ an order of

steps.”   Id. (quoting TALtech Ltd. v. Esquel Apparel, Inc., 279

F. App'x 974, 978 (Fed. Cir. 2008).      “A method claim can also be

construed to require that steps be performed in order where the

claim implicitly requires order, for example, if the language of

a claimed step refers to the completed results of the prior

step.”    Kaneka Corp. v. Xiamen Kingdomway Group Co., 790 F.3d

1298, 1306 (Fed. Cir. 2015).

    10X argues that claim 1 of both patents “as a matter of

logic or grammar requires that the steps be performed in the

order written.”      10X Brief 4 (quoting Mformation Techs, 764 F.3d

at 1398; Amgen Inc. v. Sandoz Inc., 923 F.3d 1023, 1028 (Fed.

Cir. 2019)).    It references the prosecution history in which the

patentee claimed the invention was novel because it allowed for

the pooling of droplets before conducting the desired reaction.

Id. at 6-7 (citing Robinson Decl., Ex. E, Prosecution History

Excerpts ’444 patent BIO-RAD-MA00021271-272).       It further argues

the language of the claim does not permit simultaneous

performance (Bio-Rad’s preferred construct) because each step of

the process cannot be performed until the previous step is

complete, and each step of the process references the previous

step.    Id. at 5.



                                  [19]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 20 of 42



    Bio-Rad argued in its briefs that the language of the claim

does not require that the steps be performed in any particular

order and that they may be performed simultaneously or

overlapping in time.    Bio-Rad 10X Brief 2.     It averred that

10X’s interpretation would require each step to complete before

the next step can begin, but that its own preferred embodiments

would allow later steps to begin on individual droplets while

the composite “plurality of aqueous microcapsules” are still

being generated.    Bio-Rad 10X Reply 2.

    At the Markman hearing Bio-Rad assented to this Court’s

proposed construction because it allowed for simultaneity.

Marksman Tr. 9:23-24.    10X objected.     Id. at 12:25-13:1.    Its

position is that while there may be simultaneous performance of

steps on the millions of droplets generated, for each individual

plurality or group within that mass (the “plurality of aqueous

microcapsules” identified in the first step) the steps must be

performed in the listed order.     Id. at 14:10-21.     Thus, the same

“plurality” of droplets undergoes first generation, then

pooling, then the enzymatic reaction, then detection.        Id. at

14:22-15:5.

    As an initial matter, 10X is correct that the language of

the claims and the specification support the requirement of a

specific order.    First, each of the four steps of the claim

refers to “the” product of the previous step.       See ’444 patent,

                                 [20]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 21 of 42



claim 1.   This implies they must be conducted in that order.

See E-Pass Techs., Inc. v. 3Com Corp., 473 F.3d 1213, 1222 (Fed.

Cir. 2007) (“Substantively, because the language of most of the

steps of its method claim refer to the completed results of the

prior step, [the plaintiff] must show that all of those steps

were performed in order . . .”).     Second, the prosecution

history makes clear that conducting the enzymatic reaction on

the microcapsules in a common compartment was an important

factor in the invention’s novelty over prior art.        ’444 patent

File History at BIORAD-MA00021271-272.      The inventors overcame

an obviousness objection from the patent office by amending the

claims to their current form and explaining that “[t]he prior

art did not recognize the need to pool droplets into a common

compartment for conducting reactions, nor that it was possible

to pool droplets into a common compartment for reactions without

the droplets fusing with each other.”      Id. at BIORAD-MA00021272.

The patentees also explained that the invention allowed for the

pooling of microcapsules “for the purpose of conducting a

reaction within the aqueous microcapsules” and that such pooling

allowed for “a reaction to be conducted and completed prior to

reaching a detector.”    Id. at BIORAD-MA00021272.      This argument

shows that the first three steps must happen in order.

Additionally, while the specification clarifies that the first

three steps may be repeated multiple times in any order, this

                                 [21]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 22 of 42



process always begins with microcapsule pooling, then creation,

then reaction.   See ’444 patent 8:8-14.     Then, as a matter of

logic, detection of “the product of the enzyme reaction” in the

fourth step only makes sense if the enzyme reaction has begun.

Thus, the intrinsic evidence backs 10X’s argument that the steps

must occur in the listed order.

    But to say the steps must occur in a specific order is not

to say that the claim “does not permit simultaneous

performance.”    10X Brief 5.   10X’s expert Dr. Fair espoused this

view in his deposition, saying, “you have to have generated the

plurality of aqueous microcapsules, with all the other

limitations of that claim element, before Step 2 begins.”

Second Constant 10X Decl., Deposition of Richard Fair Ph.D

(“Fair Dep.”) 110:20-23, ECF No. 150-1.      Dr. Fair further

clarified his belief that even if further “pluralities” of

aqueous microcapsules were being produced simultaneous to

pooling operations, those new “pluralities” would not be part of

the same “pooling operation.”     Id. at 117:1-14.

    Drawing such a fine-grained distinction between different

“pluralities” appears unduly burdensome.      There is nothing in

the claim language or specification indicating how a jury could

determine how many different “pluralities” were contained in a

pooling chamber, or where one plurality ends and the next

begins.   The plain language of claim 1 indicates that each step

                                 [22]
      Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 23 of 42



refers to the molecules from the previous step; further

pontification about the multitudinous lesser pluralities

contained in the greater plurality would only invite confusion.

      This distinction is also unnecessary.        The Federal Circuit

in Kaneka Corp., examining a patent for producing an oxidized

enzyme, noted that the claims required an order but rejected the

District Court’s conclusion that each step in the oxidization

process must have substantially completed before the next had

begun.   790 F.3d at 1306:

      The claims do not exclude a process in which every
      claim step is occurring simultaneously. By the same
      logic, the extraction step recited in claim 33 does
      not have to be complete before the oxidation step
      begins as long as the oxidation step is applied to at
      least some extracted product. In other words, the
      claims require order but do not require discrete
      steps.

Id.   Here, too, neither the claim language nor the specification

disclaims simultaneous steps.       Figures 16A-D show droplets added

continuously to a channel as they are produced, indicating that

steps one and two may occur simultaneously.         See ’444 patent

Fig. 16 A-D; 10:10-27.      Unless this Court added further

instructions regarding its multiple-pluralities theory, 10X’s

construction would exclude a preferred embodiment, which is

rarely correct.     See Vitronics Corp., 90 F.3d at 1583.

      Bio-Rad also contends that 10X’s preferred construction

would not allow the use of real-time PCR, an analysis technique


                                   [23]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 24 of 42



that, as explained by Dr. Fair, consists of monitoring

“continuously, the product of each PCR cycle using

fluorescence.”   See Bio-Rad 10X Reply 5-6; Fair Dep. 76:21-23.

The specification encompasses PCR as an analysis technique.            See

’444 patent at 10:12-15, 19:45-51, 21:19-21, 22:26-31, 73:1-4.

It also cites to two publications on the subject of real-time

PCR, see ’444 patent 8, 16, showing the inventors were cognizant

of the technique.   The specification thus suggests that steps 3

and 4 may be able to occur simultaneously.       10X’s linguistics-

based arguments are insufficient to overcome the fact that the

specification itself contemplates simultaneity.        See Moba v.

Diamond Automation, 325 F.3d 1306, 1314 (Fed. Cir. 2004); Ancora

Techs., Inc. v. LG Elecs., Inc., Civ. No. 1-20-00034, 2020 U.S.

Dist. LEXIS 150002, at *15 (W.D. Tex. Aug. 19, 2020).

    In conclusion, this Court rules that a construction

requiring the claimed method steps be initiated in the listed

order most-accurately reflects the claim language,

specification, and disclaimers made in the prosecution history.

    D.    ’277 Patent: Polymerase Chain Reaction

    Claim 3 of the ’277 patent reads: “The method of claim 2,

wherein the nucleic acids further comprise primers for a

polymerase chain reaction (PCR).”       In turn, claim 2 describes

the method of claim 1 (reproduced above) where the genetic

element comprises nucleic acids.     10X requests the following

                                 [24]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 25 of 42



definition of “primers for a polymerase chain reaction:”

“oligonucleotides that are part of a pair of oligonucleotides

that flank a DNA sequence to be amplified, anneal to the DNA,

and are extended by a DNA polymerase in a reaction in which the

extension product becomes DNA bound by another primer in the

pair.”    10X Joint Claim Construct 4.

    10X argues that its definition accurately describes a

primer for a polymerase chain reaction and reflects the plain

and ordinary meaning of the term.       10X Brief 13.   To be more

precise, 10x has accurately described the most commonly-used

primer for PCR.    The question is whether the patent

specification defines the scope of “primer” broadly enough to

also encompass more esoteric reagents.

    10X points to a key source of intrinsic evidence in the

’277 patent specification, which is a citation to the

publication Saiki, et al., Primer Directed Enzymatic

Amplification of DNA with a Thermostable DNA Polymerase (“Saiki

Reference”) 239 Science 487, 487 (1988).       See 10X Brief 16,

(citing Robinson Decl., Ex. J., ECF No. 123-10); ’277 patent

67:24-26).   The ’277 patent cites to Saiki Reference as the

source for “the polymerase chain reaction . . .”        ’277 patent

50:6-7.   In turn, the Saiki Reference succinctly describes PCR

in terms substantively similar to 10X’s definition.        See Saiki

Reference 487.    10X also notes that every instance of the use of

                                 [25]
      Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 26 of 42



the word “primer” in the ’277 patent refers to primers for DNA

PCR, which is the process described by the Saiki Reference.              10X

Brief 16 (citing ’277 patent 59:40-51, 60:43-55).          Moving beyond

the intrinsic evidence, 10X also cites to the decision in

another patent infringement case between these two parties where

the judge adopted a definition of “primer” consistent with 10X’s

chosen definition here.      See 10X Brief 14; Robinson Decl., Ex.

R., Claim Construction Order, RainDance Techs., Inc. v. 10X

Genomics, Inc., No. 1:15-cv-00152-RGA (D. Del. May 30, 2017),

ECF No. 179.

      Bio-Rad argues that 10X’s chosen definition does not

describe every type of polymerase chain reaction or every

possible primer for such a reaction.        Bio-Rad 10X Brief 7.     It

argues that 10X’s definition excludes, for example, reverse-

transcription PCR (“RT-PCR”), where primers anneal to RNA rather

than DNA,    id., and “Semi-Random” PCR, a tool to amplify from

known to unknown regions in a source of DNA.         Bio-Rad 10X Reply

11.

      10X is correct that Bio-Rad’s preferred “plain and ordinary

meaning” is insufficient construction for this highly-technical

term.   10X Brief 13 (quoting Patent Case Mgmt. Judicial Guide,

3rd Ed. 2016, at 5-30 (“[T]he terms most appropriate for

construction are technical terms for which the jury may not

appreciate an ‘ordinary’ meaning.”)).        In Voice Domain Techs.

                                   [26]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 27 of 42



LLC v. Apple Inc., another session of this Court concluded that

the term “cursor position transducer” was sufficiently technical

that a precise definition would be helpful for the jury.         Civ.

A. No. 13-40138, 2015 U.S. Dist. LEXIS 101865, at *40-41 (D.

Mass. Aug. 4, 2015) (Hillman, J.).      “Primer for PCR” is no less

technical of a phrase.

    External evidence may be permissibly used to educate this

Court’s understanding of technical terms, though it cannot

contradict the intrinsic evidence.      Teva Pharms. USA, 135 S. Ct.

at 841.   Accordingly, this Court turns to a science textbook

cited by both parties.    10X cites for its definition of

“primers” to the 2002 textbook Alberts et. al., Molecular

Biology of the Cell (“Alberts Textbook”) 508-509 (2002).         See

10X Brief 14-15 (citing Robinson Decl., Ex. I, ECF No. 123-9).

The Alberts Textbook summarizes the PCR process as follows:

    Two sets of DNA oligonucleotides, chosen to flank the
    desired nucleotide sequence of the gene, are
    synthesized by chemical methods. These
    oligonucleotides are then used to prime DNA synthesis
    on single strands generated by heating the DNA from
    the entire genome. The newly synthesized DNA is
    produced in a reaction catalyzed in vitro by a
    purified DNA polymerase, and the primers remain at the
    5’ ends of the final DNA fragments that are made.

Alberts Textbook 508.    The textbook further explains that the

“chain reaction” occurs because the newly-generated fragments

serve as templates for future reaction, thus allowing the number

of target DNA fragments to double with each cycle, and a single

                                 [27]
       Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 28 of 42



target nucleotide to be multiplied manifold times.           Id.   The

textbook also mentions that the length of the multiplied

fragment “corresponds to the distance between the two original

primers,” id., thus emphasizing the importance of having exactly

two oligonucleotides.

       Bio-Rad cites to the Alberts textbook as well, arguing that

10X’s definition is insufficiently broad to cover less-common

version of PCR that use a single primer rather than a primer

pair such as reverse-transcription PCR.          Bio-Rad 10X Brief 7

(citing Constant Decl., Ex. 7, Albert Textbook Figure 8-40, ECF

No. 126-7).     The Alberts Textbook explains RT-PCR as follows:

       To use PCR to obtain a cDNA clone of a gene, mRNA is
       first purified from cells. The first primer is then
       added to the population of mRNAs, and reverse
       transcriptase is used to make a complementary DNA
       strand. The second primer is then added, and the
       single-stranded DNA molecule is amplified through many
       cycles of PCR

Albert Textbook Figure 8-40.        Bio-Rad also cites to a separate

method using a single primer to conduct “Semi-Random” PCR, a

tool to amplify from known to unknown regions in a source of

DNA.    Bio-Rad 10X Reply 11.     Descriptions of this methodology

are available in the Stilla Case.          See Second Stilla Const.

Decl. Exs. 2-3, ECF No. 136-2,3.

       A review of these external sources indicates that for all

types of PCR, the plain and ordinary meaning of “primer” is, at

its most basic, a construct of oligonucleotides that amplifies a

                                    [28]
       Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 29 of 42



strand of DNA through a reaction.          This Court now returns to the

intrinsic evidence to determine whether that definition can be

refined further.

       The intrinsic evidence is not decisive, though the sole

embodiment reflects 10X’s construction that a “pair” of

oligonucleotides is required.        Every instance of “primer” in the

specification refers to a primer used in DNA PCR.           See, e.g.,

’277 patent 58:4; 58:21; 59:43; 60:26.          Similarly, all of the

example primers in the sequence listing are listed as “Type:

DNA.”    Id. at 69-74.    Where “the polymerase chain reaction” is

defined, it is related to the Saiki Reference that requires

paired primers.      Id. at 20:19-20.       10X’s interpretation is also

consistent with Bio-Rad’s preferred construction of “polymerase

chain reaction” in       Bio-Rad Laboratories, Inc. v. 10X Genomics,

Inc.    See Robinson Decl., Ex. G, Joint Claim Construction Brief,

C.A. No. 18-1679 (D. Del. May 26, 2020), ECF No. 123-7.            In that

case, Bio-Rad’s definition of the term included the phrase

“target sequence in a mixture of genomic DNA,” which lines up

with 10X’s current definition.        Id.

       That said, Bio-Rad is correct that there is nothing in the

specification that disclaims a broader scope, and that there are

other types of PCR reactions aside from that described by

Saiki’s Reference.       Bio-Rad 10X Reply 11.      It is not clear from

the specification if the ’277 patent itself is capable of

                                    [29]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 30 of 42



enabling this type of PCR, but that does not constitute a

disavowal of claim scope.    As the Federal Circuit has stated

repeatedly, “[w]e have also ’expressly rejected the contention

that if a patent describes only a single embodiment, the claims

of the patent must be construed as being limited to that

embodiment.’”   Continental Circuits LLC v. Intel Corp., 915 F.3d

788, 797 (Fed. Cir. 2019) (quoting Phillips, 415 F.3d at 1323;

citing Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906

(Fed. Cir. 2004)).

    Overall, this Court is convinced that 10X’s definition is

closer to the mark than Bio-Rad’s request for a “plain and

ordinary meaning” construction.     Nevertheless, insofar as 10X’s

definition would narrow the scope of the word “primer” to

exclude oligonucleotides that are not paired, this Court is

unconvinced that the intrinsic evidence supports this narrower

construction.   This Court thus invites Bio-Rad to propose its

own definition of “primers for a polymerase chain reaction,” and

will construe the claim term at a future point in these

proceedings.

    E.    ’085 Patent – “Plurality of Species”

    The first step of Claim 1 of the ’085 patent reads:

    A method, comprising: providing a fluidic droplet
    containing a plurality of species; causing the fluidic
    droplet to form a gel droplet containing the plurality
    of species, wherein the plurality of species are bound


                                 [30]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 31 of 42



    to the gel droplet

’085 patent, claim 1 (emphasis added).      Claims 2, 3, 11, and 18

are all dependent claims based on claim 1, where the “plurality

of species” comprise, respectively, nucleic acids,

polynucleotides, gel droplets, and polynucleotides.        Id.   Claims

2, 11, 18.   Claims 2-12, 18, 20 and 21 are all dependent on

either claim 1 or 3.   Id.

    The parties’ contest boils down to whether the phrase has a

meaning independent of the two words “plurality” and “species.”

Joint Claim Construct 5.     Bio-Rad argues that a person of

ordinary skill in the arts would understand the phrase

“plurality of species” to require some unifying property.         Bio-

Rad 10X Brief 8 (citing Constant Decl., Ex. 4, Oxford English

Dictionary “Species” 8, ECF No. 126-4 (“a class composed of

individuals having some qualities or characteristics, frequently

as a subdivision of a larger class or genus”)).        It contends

that each specific usage of “plurality of species” in the claims

refers to a class of like items.       Id. at 9 (citing ’085 patent,

claim 3 (nucleic acids), claim 18 (polynucleotides)).        It also

argues that 10X’s construction would cover a droplet with one

reactive and one inert substance, a construction that reads out

the “plurality” language.     Id.    It further argues that if any

two substances can constitute different “species” than the word

is meaningless.   Bio-Rad 10X Reply 13.      To bolster its argument,

                                    [31]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 32 of 42



it points to the prosecution history, noting that the

requirement for multiple separate species was added during the

process to defeat an obviousness objection.       Bio-Rad 10X Brief

(citing Constant Decl., Ex. 5, App. No. 12/529,926 Amended

Claim, ECF No. 126-5).

    10X argues the intrinsic evidence supports its

interpretation: “species” is defined without limitation, and the

addition of the word “plurality” does not change that.         10X

Brief 19.   It argues the phrase “plurality of species” means

simply two or more discernable species.      Id. at 19.    It also

argues there is no basis in the intrinsic evidence for adding

10X’s “genus” requirement.    Id.

    10X is correct based on the intrinsic evidence, which takes

precedence over any contradictory external evidence such as a

general-purpose dictionary.    See Phillips, 415 F.3d at 1321.

Here, the intrinsic evidence contradicts Bio-Rad’s “genus”

requirement.   While nowhere in the specification is the term

“plurality of species” used, nowhere, also, is there any

indication whatsoever that the claims are intended to refer only

to related molecules.    See generally ’085 patent.       In fact,

there is abundant language to the contrary.       The word “species”

is used numerous times, and from the specification it is clear

that the word, used by itself, refers to any discernable

substance that can be added to a fluid.      See ’085 patent 4:4-11

                                 [32]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 33 of 42



(listing “species” broadly to include nucleic acids, proteins,

peptides, enzymes, nanoparticles, dyes, chemicals, and so on),

15:21-25 (providing as examples of species dissolved in water:

“a salt solution, a saline solution, a suspension of water

containing particles or cells, or the like”).       The patent is

clear that different types of species (i.e., both hydrophobic

and hydrophilic species) can be delivered in a single droplet.

Id. 4:25-27; see also id. at 10:54-61 (teaching a species may be

“any substance that can be contained in any portion of a droplet

and can be differentiated from the droplet fluid” and that

droplets “may contain one or more species”); id. at 10:63-11:22

(teaching that emulsions can contain hundreds of different

species).   None of the claims, under Bio-Rad’s construction,

would cover the embodiments in the specification covering single

microcapsules containing diverse and disparate species.         Its

reading therefore contradicts the specification.

    Bio-Rad’s concern that 10X’s interpretation could

effectively cover a microcapsule with a single species is not

supported by the intrinsic evidence.      Bio-Rad notes that the

inventor put in the “plurality” language to overcome a challenge

based on prior art by Trnovsky that taught a method for

analyzing a single chromosome.     Bio-Rad 10X Brief 9 (citing

Constant 10X Decl., Ex. 5, ’085 Patent Amendment 2, ECF No. 126-

5; Id., Ex. 6, ’085 Patent History Remarks (“’085 Patent

                                 [33]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 34 of 42



Remarks”) 6-7, ECF No. 126-6.     It argues that a chromosome

constitutes multiple substances, thus under 10X’s definition

constitutes multiple separate species, so 10X’s definition would

allow it to reclaim scope it disavowed by inserting the word

“plurality” into the claims.     Id.    This is a red herring.    The

prosecution history shows that the inventors distinguished

Trnovsky because that prior art concerned a “single entity” (the

chromosome) rather than a “plurality” of entities.        ’085 Patent

Remarks 6-7.   A single entity such as a chromosome is not

equivalent to a plurality of species merely because it is

molecularly complex.    See ’085 patent 4:3-5 (describing the

storage in a droplet of “cells” and “other species.”).         A cell

is larger and more complex than a chromosome, so if a cell can

be a type of species, a chromosome can be as well.        10X’s

proposed definition accords with the prosecution history because

the multiple unique substances that make up a complex entity

such as a cell or chromosome are not separately “differentiated

from the droplet fluid;” but rather, it is the entity (the cell,

chromosome, protein, dye, or so on) that is differentiated from

the droplet fluid.

    Bio-Rad’s proposed definition is not entirely baseless;

there is some external evidence that supports the idea that

“plurality of species” means a unified group or members of the

same genus.    For example, the court of Customs and Patent

                                 [34]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 35 of 42



Appeals in 1960, while discussing the patent rules for

disclosure of covered chemistry groups, explained: “it may not

be necessary to enumerate a plurality of species if a genus is

sufficiently identified in an application by ’other appropriate

language.’”   In re Grimme, 274 F.2d 949, 952 (Cust. & Pat. App.

1960) (internal citations omitted).      Other cases that use the

phrase “plurality of species” also treat it as a term referring

to a unified group.   See Aventis Pharms., Inc. v. Barr Labs.,

Inc., 335 F. Supp. 2d 558, 567 (D. N.J. 2004) (noting that the

patent office found a group of pharmaceutical compositions

“encompassed a plurality of species.”); Scripps Research Inst.

v. Illumina, Inc., Case No. 16-cv-661, 2017 U.S. Dist. LEXIS

57740, at *16 (S.D. Cal. April 14, 2017) (“A library comprising

a plurality of species of bifunctional molecules according to

claim 1.”).   Bio-Rad cannot rely on these historical court

cases, however, because all of this is external evidence, and

the intrinsic evidence here takes precedence.       See Phillips, 415

F.3d at 1317.

    In conclusion, 10X’s definition of “species” -- “any

substance that can be differentiated from the droplet fluid” –-

and the plain and ordinary meaning of “plurality” best reflect

the intrinsic evidence.    This Court adopts its proposal.




                                 [35]
     Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 36 of 42



     F.    ’933 Patent: Forming a Plurality of Droplets

     The disputed term in claim 1 (underlined) comes from the

fourth step of the sole independent claim of the ’933 patent:

“forming a plurality of droplets of the aqueous fluid in the

immiscible carrier fluid at the outlet of the microchannel . .

.”   Stilla Am. Claim Construct 5.       Bio-Rad contends this term

should take its plain and ordinary meaning; Stilla argues it

should be read as: “forming a plurality of volumes of aqueous

fluid by introducing a stream of the aqueous fluid into an

intersecting flow of an immiscible carrier fluid.”         Id.

     Stilla’s proposal is based on the definition of “plug” as

used in the specification.     See ’933 patent 9:35-9:42.        Stilla

argues that the specification uses the terms “plugs” and

“droplets” synonymously, and that the investors defined the

scope of the “plug” term.     Stilla Brief 15-19.     In making this

argument, Stilla relies on the prosecution history of five

related patents, as these alleged disavowals are not in

prosecution history of the ’933 patent itself.        Id. at 17-19.

Bio-Rad argues that the ’933 patent claim is sufficiently

different from its familial patents that limitations from those

patents should not be carried over.       Bio-Rad Stilla Reply 17

(citing Sanofi v. Watson Labs. Inc., 875 F.3d 636, 650 (Fed.

Cir. 2017)).   It also argues that “plug” and “droplet” are not

used synonymously in the specification.        Id.

                                  [36]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 37 of 42



    There is significant intrinsic evidence to back Stilla’s

argument that “plug” and “droplet” are used synonymously.         The

Patent itself is titled “Device and Method for Pressure-Driven

Plug Transport and Reaction,” and the description of the

invention in the abstract refers to the objects being carried in

the immiscible fluid uniformly as “plugs.”       ’933 patent 1:3-6;

2:63-3:59.    “Plugs” in the specification are defined as follows:

    “Plugs” in accordance with the present invention are
    formed in a substrate when a stream of at least one
    plug-fluid is introduced into the flow of a carrier-
    fluid in which it is substantially immiscible. The
    flow of the fluids in the device is induced by a
    driving force or stimulus that arises, directly or
    indirectly, from the presence or application of, for
    example, pressure, radiation, heat, vibration, sound
    waves, an electric field, or a magnetic field.

’933 patent 9:35-9:42.    The specification also illustrates this

term, using drawings that uniformly indicate the intersection of

fluids.   See ’933 patent Figs. 2A-2, 5, 6, 7A–B, 8C–D, 9A–B,

10A, 11, 17, 25A–C, 26A–B, 27B, 30, 44A–D, and 45C–D.

    The word “droplet” is never used in the specification.             See

generally ’933 patent Specification.      The claims use the term

“droplets” instead of plugs, but the language used to describe

these droplets in claim 1 parallels the description of plugs in

the overview of the invention.     See ’933 patent 2:63-3:15.      Bio-

Rad argues that interpreting “droplet” in this way amounts to

unlawful construing of the term as limited to a single

embodiment.    Bio-Rad Stilla Reply 17 (quoting Liebel-Flarsheim

                                 [37]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 38 of 42



Co. v. Medrad, Inc., 358 F. 3d 898, 906 (Fed. Cir. 2004)).            This

misconstrues the purpose of the analysis.       This analysis is

aimed at determining if the “droplet” as used in the ’933 patent

claim is the same object as the “plug” discussed in the familial

patents and in the ’933 patent specification, rather than an

attempt to limit “droplet” to mean only “plug” in the claim.

Ultimately, the claim must “conform to the invention as set

forth in the remainder of the specification and the terms and

phrases used in the claims must find clear support or antecedent

basis in the description.”    37 C.F.R. § 1.75.     As the word

“droplet” appears nowhere in the specification, the claims can

only be supported by the specification if “plug” provides the

antecedent basis.

    The prosecution history backs this point up.         The ’933

patent is the continuation of a series of previous patents, “the

contents of each of which are incorporated herein by reference

in their entirety.”   ’933 patent 1:8-21.     The intrinsic evidence

from these patents is relevant to claim construction for patent

’933 insofar as they relate to the same subject matter.         See

Ormco Corp. v. Align Tech., Inc., 498 F.3d 1307, 1314 (Fed. Cir.

2007).   The first patent in the ’933 patent’s lineage is U.S.

patent No. 7,129,091, which claimed priority to provisional

patents No. 60/379,927 and 60/394,544.      The applications for

both of these provisional patents contain the following

                                 [38]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 39 of 42



definition: “the term ’plug’ refers to the droplets . . . that

form when at least one reagent fluid combine with a carrier

fluid that is substantially immiscible with at least one of the

reagent fluids and flow of the fluids is induced by pressure.”

Bousse Decl., Ex. U-V, Provisional Applications, ECF Nos. 111-

21, 22.

    The prosecution history reveals that the University of

Chicago discussed in-depth the ’933 patent’s ancestor, U.S.

Patent No. 8,889,083, see ’933 patent 1:14-15, and its family

patents in response to an opposing petition for inter partes

review (“IPR”) before the Patent Board.       See Bousse Decl., Ex.

W, IPR2015-01157 Patent Owner’s Preliminary Response (“Chicago

POPR”), ECF No. 111-23.    Statements made during IPR proceedings,

including in preliminary responses filed prior to board

proceedings, are part of the prosecution history and are

relevant to claim construction.     See Aylus Networks, Inc. v.

Apple Inc., 856 F.3d 1353, 136-62 (Fed. Cir. 2017).        The

inventors defined the terminology in this patent family: “the

inventions of the Ismagilov Patents are based on the use of

microfluidic droplets, which are referred to in the Ismagilov

Patents as ’plugs.’”    See Chicago POPR 7.      The specification of

the ’933 patent is identical to the ’083 patent.        See U.S.

Patent No. 8,889,083.    The intrinsic evidence thus makes clear

that when the term “plug” is used elsewhere in the prosecution

                                 [39]
      Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 40 of 42



history of the familial patents, it carries a meaning similar

enough to “droplet” for the two to constitute the same “subject

matter.”    Ormco Corp., 498 F.3d at 1314.

       Stilla is also on firm ground in arguing that the

definition of “plug” in the prosecution history requires a

stream of aqueous fluid flowing into a carrier fluid.          The

Chicago POPR, when discussing the definition of “plug of aqueous

fluid,” states that the “broadest reasonable construction of the

term” is the one from the specification, in part because

“[E]very single embodiment in the specification discloses the

formation of plugs in this manner, making overwhelmingly clear

that this is the defining attribute of plugs.”         Chicago POPR 21-

22.   The “broadest reasonable interpretation” during examination

necessarily cannot be narrower than final scope of the patent

because, in order to achieve patentability, the final scope

incorporates disavowals or alterations made to this “broadest”

interpretation.     In re Am. Acad. of Sci. Tech Ctr., 367 F.3d

1359, 1364 (Fed. Cir. 2004) (citing In re Yamamoto, 740 F.2d

1569, 1571 (Fed. Cir. 1984).       The inventors have therefore

already acted as the “lexicographer” of the term “plug,” and

Bio-Rad cannot now claim the term covers a wider scope than the

inventors’ “broadest reasonable interpretation.”          See Johnson

Worldwide Assocs. v. Zebco Corp., 175 F.3d 985, 990 (Fed. Cir.

1990).

                                   [40]
       Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 41 of 42



       Bio-Rad’s remaining argument is that any disclaimers in the

prosecution history of the ’933 patents’ family are irrelevant

because the ’933 patent claims refer to droplets.           Bio-Rad

Stilla Reply 16 (citing Regents of Univ. of Minn. v. AGA Med.

Corp., 717 F.3d 929, 943 (Fed Cir. 2013); Sanofi, 875 F.3d at

650.    It is correct that the claims differ substantially between

the two patents.      Compare ’833 patent with ’933 patent.        The

underlying technology of the droplets, however, as embodied in

the specification, is the same.        “When the purported disclaimers

are directed to specific claim terms that have been omitted or

materially altered in subsequent applications (rather than to

the invention itself), those disclaimers do not apply.”            Bio-Rad

Stilla Reply 17 (quoting Sanofi, 875 F.3d at 650) (emphasis

added).    Here, the definition of “plug” from the prosecution

history applies to the underlying technology that is common

between the two patents –- the “invention” -- rather than to

specific claims.      It therefore remains applicable to the ’933

patent.

       With all that said, Stilla’s definition adds an additional

word that does not appear in the “plugs” definition, that word

being “intersecting.”       Stilla Claim Construct 5.      This Court

must interpret the claim term in accordance with the “plugs”

definition in a manner that neither broadens nor narrows it.

Accordingly, it adopts a slightly-modified version of Stilla’s

                                    [41]
    Case 1:19-cv-12533-WGY Document 187 Filed 10/23/20 Page 42 of 42



proposed language: “forming a plurality of droplets of the

aqueous fluid by introducing a stream of the aqueous fluid into

a flow of an immiscible carrier fluid.”

III. CONCLUSION

    The Court puts forward these eight constructions as a

starting point from which the parties may work.        If the Court

considers it helpful to modify these constructions to better

explain them to the juries or ratify the agreement of the

parties, it will not hesitate to do so.

    SO ORDERED.


                                            /s/ William G. Young
                                            WILLIAM G. YOUNG
                                            DISTRICT JUDGE




                                 [42]
